Exhibit 10.3
AMENDEMENT #1 TO
DONALD M. DAVIS
EMPLOYMENT AGREEMENT
     THIS AMENDMENT (this “Amendment”), is made and entered into as of
December 29, 2008 by and between CENTRUE FINANCIAL CORPORATION, INC., a Delaware
corporation (the “Employer”), and DONALD M. DAVIS (the “Executive”).
R E C I T A L S:
     A. The Executive serves as a St. Louis Market President of the Employer,
and its wholly-owned subsidiary, Centrue Bank.
     B. The Employer and Executive have previously entered into an employment
agreement dated October 1, 2007 (the “Agreement”) and wish to amend the
Agreement to satisfy the requirements of Section 409A of the Internal Revenue
Code and to eliminate provisions of the Agreement that pertain only to
compensation or benefits that have already been paid.
     C. Except as otherwise provided in this Amendment, the Agreement shall
continue in full force and effect.
     NOW, THEREFORE, in consideration of the premises and of the covenants
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Employer and the Executive
agree to amend the Agreement as follows:
1. Section 3(b) of the Agreement is amended to provide as follows:
     (b) Performance Bonus. The Executive shall receive a quarterly performance
bonus in an amount equal to five percent (5%) of the Pre-Tax Profit of the
Bank’s St. Louis, Missouri branch(es) (the “Performance Bonus”). The term
“Pre-Tax Profit” shall mean the pre-tax profits for each fiscal quarter of the
Bank’s St. Louis, Missouri branch(es), after allocation of corporate overhead
expenses and adjusted for any material income or expenses arising after the
fiscal quarter, but directly related to such fiscal quarter. By way of example
and not limitation, the charge-offs for loans originated by the St. Louis
Missouri branch(es) shall reduce the Pre-Tax Profits for each fiscal quarter.
Each Performance Bonus shall be paid in the fiscal year following the fiscal
year during which the Pre-Tax Profits are based and such payments shall be made
on March 1 (based on the Pre-Tax Profits for the quarter ending March 31 of the
prior fiscal year), June 1 (based on the Pre-Tax Profits for the quarter ending
June 30 of the prior fiscal year), September 1 (based on the Pre-Tax Profits for
the quarter ending September 30 of the prior fiscal year), and December 1 (based
on the Pre-Tax Profits for the quarter ending December 31 of the prior fiscal
year). Up to an additional five percent (5%) of the quarterly Pre-Tax Profit of
the Bank’s St. Louis, Missouri branch(es) shall also be available to be paid to
the Executive’s direct reports, such amount to be determined by the Executive,
subject to ratification by the Board and paid on the same days and calculated in
the same manner as the Performance Bonus.
2. Section 3(c) of the Agreement is amended to provide as follows:

 



--------------------------------------------------------------------------------



 



     (c) Reimbursement of Expenses. The Executive shall be reimbursed, upon
submission of appropriate vouchers and supporting documentation, for all travel,
entertainment and other out-of-pocket expenses reasonably and necessarily
incurred by the Executive in the performance of his duties hereunder and shall
be entitled to attend seminars, conferences and meetings relating to the
business of the Employer consistent with the Employer’s or the Bank’s
established policies in that regard. Reimbursement under this section will be
paid no later than March 15 of the calendar year following the calendar year in
which the expenses were incurred.
3. Section 3(g) of the Agreement is deleted in its entirety.
4. A new Section 5(a) of the Agreement is added to provide as follows and the
remaining subsections of Section 5 are renumbered
    appropriately:
     (a) Separation from Service. Separation from Service means the termination
of the Executive’s employment with Employer and the Bank for reasons other than
death or Disability. A termination of employment will be presumed to constitute
a Separation from Service if the Executive continues to provide services as an
employee of Employer in an annualized amount that is less than 20% of the
services rendered, on average, during the immediately preceding three years of
employment (or, if employed less than three years, such lesser period). The
Executive will be presumed to have not incurred a Separation from Service if the
Executive continues to provide services to Employer in an annualized amount that
is 50% or more of the services rendered, on average, during the immediately
preceding three years of employment (or if employed less than three years, such
lesser period). A Separation from Service will not have occurred if immediately
following the Executive’s termination of employment, the Executive becomes an
employee of any Affiliate of Employer, unless the services to be performed would
be in amount that would result in the presumption that a Separation from Service
had occurred.
5. Section 5(e)(ii), now Section 5(f)(ii), is amended to provide as follows:
     (ii) the Executive’s Permanent Disability, which shall mean the Executive’s
inability to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months; or (ii) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than 3 months under an accident
and health plan covering employees of the Executive’s employer ;
6. The final paragraph of Section 5(h)(ii), now section 5(i)(ii) is amended to
provide as follows:
Notwithstanding the foregoing, no event described in this Section shall be
considered a Change of Control, unless the event also constitutes a change in
the ownership or effective control pursuant to Code Section 409A(a)(2)(A)(v) and
the regulatory guidance promulgated thereunder.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

              CENTRUE FINANCIAL CORPORATION, INC.        
 
           
By:
  Thomas A. Daiber   /s/Donald M. Davis    
 
           
 
      DONALD M. DAVIS     Its: President and CEO        

3